Citation Nr: 0630341	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  98-08 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for depression secondary to 
a service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to June 
1956, along with periods of active duty for training and 
inactive duty training between November 1950 and June 1993.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
the remand was to obtain additional evidentiary and 
procedural development of the veteran's claims for secondary 
service connection for depression and service connection for 
post-traumatic stress disorder (PTSD).  The development 
requested with respect to the claim for service connection 
for PTSD was principally limited to the issuance of a 
statement of the case pursuant to Manlincon v. West, 12 
Vet.App. 238, 240-41 (1999), and such was accomplished by the 
AMC in January 2006.  There is no indication in the record 
that the veteran has since timely perfected his appeal of his 
claim for service connection for PTSD.  (His statement 
following the SOC was received in July 2006, well beyond both 
the year following notice of the decision and many months 
after the issuance of the SOC.)  As such, the Board is 
without jurisdiction to consider the merits of this claim.  
38 U.S.C.A. § 7104 (West 2002).  The Board parenthetically 
notes that, while the evidence is conflicting, there is 
competent evidence of a diagnosis of PTSD with a nexus to 
service.  The Board encourages the veteran to contact his 
representative for the purpose of submitting an application 
to reopen his claim.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the secondary service connection claim 
addressed in this decision and has notified him of the 
information and evidence necessary to substantiate such 
claim.

2.  The preponderance of the competent evidence is against a 
finding that the veteran's service-connected right knee 
disorder caused or aggravated his clinical depression.  


CONCLUSION OF LAW

Depression is not proximately due to or the result of the 
veteran's service-connected right knee disorder.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law relating to VA's duty to notify and assist claimants 
significantly changed during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); see also  3.159 (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Thus, upon receipt of an 
application for a service-connection claim, VA must review 
the information along with the evidence presented with the 
claim and provide the veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim, as reasonably contemplated by the application.  
Id., at 486.  This notice must advise the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned upon the award of a service 
connection.  Id.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in its October 2001 letter and June and 
August 2003 correspondence to him, and by means of the AMC's 
letter of March 2006.  The latter letter in particular 
informed the veteran about the type of evidence needed to 
support his claim and clearly disclosed the RO's duty to 
assist the veteran in obtaining relevant records, as well as 
its duty to assist the veteran by providing a medical 
examination if necessary for a decision on his claim.  This 
correspondence also made clear that the veteran carried the 
ultimate burden of ensuring that VA received any requested 
records, although it informed him that VA would help him 
obtain private medical records, employment records and 
records from other Federal agencies, provided the veteran 
gave consent and supplied enough information about the 
records to facilitate their attainment.  The Board finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, notice as to 
disability ratings and effective dates were service 
connection to be awarded was furnished to the veteran in May 
2006.  Moreover, there is no possibility that a disability 
rating or effective date of any rating remains in dispute as 
to the claim for service connection presented because this 
Board decisions finding that the preponderance of the 
evidence is against the claim for service connection.  It is 
also significant that neither the appellant-veteran, nor his 
representative, challenges the timing or sufficiency of any 
notice provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005) (due process concerns with respect to VCAA 
notice must be pled with specificity), rev'd on other grounds 
444 F.3d 1328 (Fed. Cir. 2006). 
In view of the foregoing, any error as to notice under 
Dingess/Hartman is found to be harmless, and it is determined 
that prejudice would not result to the veteran were the Board 
to enter a final decision as to the matter herein addressed 
on its merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Pelegrini v. Principi, 18 Vet App 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  That was not done in this case and 
the Board remanded the matter so the veteran could be 
notified in accordance with VCAA.  While this notice was 
after the decision, it gave the veteran opportunity to 
respond before the RO last re-adjudicated his claim.  As a 
result, any deficits in the original notice were cured long 
before the case returned to the Board and are no more than 
non-prejudicial error.  Moreover, the RO did address the 
claim again in its May 2006 Supplemental Statement of the 
Case.  The veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  See also Prickett v. 
Nicholson, No. 04-0140 (U. S. Vet. App. September 11, 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Multiple VA medical 
examinations have been afforded the veteran with respect to 
his service-connected right knee disorder and his claimed 
depression, including a comprehensive evaluation performed 
pursuant to the Board's remand, which included a competent 
opinion that addressed the etiological question at hand.  No 
further VA medical examination is in order, pursuant to 
38 C.F.R. § 3.159(c)(4), as to the veteran's claim for 
secondary service connection, given that the record as 
currently developed is deemed to be adequate to address all 
pertinent questions posed by this appeal.  As such, it is 
found VA has satisfied its duties under the VCAA.

Secondary Service Connection for Depression

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability. 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter. See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records identify the existence of right knee 
disablement of the veteran and it is shown that service 
connection for internal derangement of his right knee was 
established by RO action in November 1956, effective from 
June 1956.  Indicia of depression are not evident in service 
or upon VA medical examinations conducted in 1956 or 1961.  
It is veteran's primary contention that the pain and physical 
limitations imposed upon him by his service-connected right 
knee disorder have led to the onset of his depression.  He 
indicates in his substantive appeal that an unnamed therapist 
has stated that his depression can be traced to his physical 
conditions.  

A VA outpatient note indicates that, in November 1995, the 
veteran was depressed due to the loss of his job.  A period 
of VA hospitalization is shown in March and April 1996 for 
treatment of a major depressive disorder.  On hospital 
admission, it was noted that the veteran had been 
increasingly depressed and anhedonic, with such symptoms 
starting after family problems occurring about one year prior 
thereto.  The root of his family problems was noted to 
involve the move of the veteran's son from his household 
following an argument with the veteran's spouse.  Other 
factors leading to an intensification of depression were 
noted to entail the veteran's loss of his job as a meat 
cutter and impotence secondary to diabetes mellitus.  

A further entry in VA outpatient records in June 1997 
indicates that the veteran's inability to function sexually 
was significantly affecting his emotional outlook.  A July 
1998 entry was to the effect that, when the veteran felt the 
effects of his physical disabilities, he became aggressive 
and more depressed.  

The record reflects that, following a VA psychiatric 
examination of April 1997, a diagnosis of a major depressive 
disorder was entered, without any opinion as to its 
relationship to the veteran's service-connected right knee 
disability.  

Following a VA psychiatric examination in July 1998, a 
diagnosis of a major depressive disorder, single episode, was 
set forth, along with an opinion from the examiner that the 
veteran's service-connected knee problem can make his 
depressive symptoms worse, but were not the sole cause of his 
depression.  (Emphasis added.)  No rationale for that opinion 
was offered.  38 C.F.R. § 3.102 (2006) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  In this 
case, the phrase "can make" depressive symptoms worse is 
somewhat equivocal but it is not speculative.  Thus, while 
entitled to some probative weight, it is diminished by the 
somewhat equivocal nature of the opinion and the absence of a 
rationale.  

In May 2000, the veteran was afforded a VA psychiatric 
examination, findings from which yielded diagnoses of PTSD 
and depression.  In pertinent part, the examiner noted the 
following:

This [his PTSD and its relationship to service] 
is in marked contrast to the patient's depressive 
illness which was not considered service-
connected disability but an illness which 
worsened by the patient's primary knee problem 
which is and has been 10 percent service-
connected.  (Emphasis added).

As the latter opinion was also not based upon a review of the 
record, pursuant to the Board's remand order, the veteran 
underwent a VA psychiatric examination in March 2006.  It was 
noted that, during the clinical interview, he did not report 
symptoms consistent with a diagnosis of a major depressive 
disorder.  The veteran was noted to exhibit a preoccupation 
with his in-service duty as a medical corpsman and depression 
that comes and goes.  Intermittent depression, without 
periods of full remission, was found to exist, culminating in 
entry of an Axis I diagnosis of a depressive disorder, not 
otherwise specified.  It was the psychiatrist's opinion that 
the veteran's depression (variously diagnosed as major 
depression, depressive disorder not otherwise specified, and 
an adjustment disorder with depressed mood) was less likely 
than not caused or aggravated by his service-connected right 
knee disability.  The rationale for the opinion was noted to 
include the veteran's failure to indicate that any 
psychiatric problem of his was related to his right knee 
disability and, also, the fact that treatment records 
identified a number of triggers and exacerbating events as 
the likely bases for onset of his depression, which were 
unrelated to his right knee condition.  

The Court of Appeals for Veterans' Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There is evidence that both supports and weighs against 
entitlement to the benefit sought.  In this regard, aside 
from the rather equivocal 1998 opinion noted above, another 
psychiatrist subsequently indicated that the veteran's 
service-connected right knee disability aggravated his 
depression.  However, there is also competent evidence, 
including medical opinion, that no direct causal relationship 
exists between the entities in question, and that there has 
been no aggravation of the veteran's nonservice-connected 
depression by his service-connected right knee disorder.  The 
more compelling opinion is that offered by the VA examiner in 
March 2006 as it is the only opinion for which a rationale is 
offered, it is based on a review of the entirety of the 
record, and it is bolstered by independent evidence contained 
within the record indicating that the veteran's depression is 
the result of one or more unrelated factors, such as 
employment and family difficulties and/or impotency.  
Hernandez-Toyens v. West, supra; Prejean, supra.  The Board 
specifically notes that the record shows that history 
obtained from the veteran contemporaneous with his seeking 
treatment for depression (versus statements made in 
conjunction with the subsequently filed VA compensation 
claim) indicate the recent post-service events noted above as 
the source of the depression.  See VA out-patient clinic and 
hospital records dated in November 1995 and April 1996, 
respectively.  Simply put, the weight of the evidence is 
against a finding that the veteran's right knee disability 
caused or aggravated his depression.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression secondary to a service-
connected right knee disability.  38 C.F.R. § 3.310; Allen, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the appeal must be denied.  38 U.S.C.A. § 
5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for depression, secondary to a service-
connected right knee disorder, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


